      Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 1 of 12



                      UNITED STATES DISTRICT COURT

                        DISTRICT OF CONNECTICUT


                                 :
CHAD ST. LOUIS,                  :
          Plaintiff,             :
                                 : Civil No. 3:18-cv-1873 (AWT)
     v.                          :
                                 :
LAMOUNTAIN, et al.,              :
          Defendants.            :
                                 :


                         INITIAL REVIEW ORDER

     The plaintiff, Chad St. Louis, is currently incarcerated at

Garner Correctional Institution in Newtown, Connecticut and

filed this action pro se, pursuant to 42 U.S.C. § 1983.          The

plaintiff lists two defendants, Correctional Officers Lamountain

and Gerish.     The plaintiff alleges that the defendants used

excessive force against him.     The court received the complaint

along with the filing fee on November 15, 2018.

     Under section 1915A of title 28 of the United States Code,

the court must review prisoner civil complaints and dismiss any

portion of the complaint that is frivolous or malicious, that

fails to state a claim upon which relief may be granted, or that

seeks monetary relief from a defendant who is immune from such

relief.   Id.    This requirement applies both when the plaintiff

pays the filing fee and when he proceeds in forma pauperis.            See

Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir. 1999) (per curiam).
      Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 2 of 12



     In reviewing a pro se complaint, the court must assume the

truth of the allegations, and interpret them liberally to “raise

the strongest arguments [they] suggest[].”       Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007).     Although detailed allegations are

not required, the complaint must include sufficient facts to

afford the defendants fair notice of the claims and the grounds

upon which they are based and to demonstrate a right to relief.

Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient.       Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).     The plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570.     “‘A document filed pro se is to be

liberally construed and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’”      Boykin v. KeyCorp., 521 F.3d

202, 214 (2d Cir. 2008) (quoting Erickson v. Pardus, 551 U.S.

89, 94 (2007)).   However, notwithstanding this liberal

interpretation, a pro se complaint will not survive dismissal

unless the factual allegations meet the plausibility standard.

See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387

(2d Cir. 2015).

I.   Factual Allegations

     On March 8, 2018, the plaintiff was experiencing chest

pains, anxiety and sweating.     After two hours, he was brought to

                                   2
      Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 3 of 12



the medical unit at MacDougall-Walker Correctional Institution.

The plaintiff did not like the nurse’s responses to his

questions.   In addition, defendant Lamountain was verbally

abusing him.   The plaintiff raised his voice and told defendant

Lamountain to shut up and not speak to him that way.         The

plaintiff told the nurse that he wanted to return to his cell.

He got up and left the medical unit.

     While defendant Lamountain was holding him, the plaintiff

saw defendant Gerish walk through the infirmary door toward the

plaintiff.   As the plaintiff moved to his right, his sleeve was

caught on the infirmary door handle.      The plaintiff stopped.      As

he was saying that his sleeve was caught, defendant Lamountain

picked him up and slammed him to the floor.        Defendant Gerish

forcefully pushed his knee into the plaintiff’s back.

     Defendant Lamountain called a code.       When the officers

responded, the plaintiff was picked up, pushed against the

infirmary door, handcuffed behind his back, and taken to the

restrictive housing unit.     The officers ignored the plaintiff’s

claim that he did nothing wrong and that surveillance footage

would show that his sleeve was caught on the door.

     In the restrictive housing unit, the plaintiff was placed

in in-cell restraints, consisting of shackles and handcuffs

connected with a tether chain.     His condition was monitored

every fifteen minutes.    The plaintiff complained to several

                                   3
       Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 4 of 12



officers that he was experiencing chest pains, his ribs hurt,

and his handcuffs were too tight.       They ignored his complaints.

      The plaintiff was released from in-cell restraints about

10:15 a.m. on March 9, 2018.      The nurse checking his restraints

before his release noted that the handcuffs were too tight and

had rubbed the skin on his wrists raw.        The nurse ordered the

restraints loosened.

II.   Analysis

      The plaintiff contends that the defendants used excessive

force against him and committed the state law torts of assault

and battery.     In the introduction to the complaint, the

plaintiff states that he seeks declaratory and injunctive relief

under Title II of the Americans with Disabilities Act, and cites

the Americans with Disabilities Act, the Rehabilitation Act, and

42 U.S.C. §§ 1983, 1985 and 1986.

      A.   Excessive Force

      The use of excessive force against a prisoner can

constitute cruel and unusual punishment in violation of the

Eighth Amendment regardless of the severity of the injury

suffered by the prisoner.      See Hudson v. MacMillian, 503 U.S. 1,

4 (1992); accord Wilkins v. Gaddy, 559 U.S. 34, 34, 36 (2010)

(per curiam).     The “core judicial inquiry” is “not whether a

certain quantum of injury was sustained but rather whether force

was applied in a good faith effort to maintain or restore

                                    4
      Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 5 of 12



discipline, or maliciously and sadistically to cause harm.”

Wilkins, 559 U.S. at 37 (quoting Hudson, 502 U.S. at 7)

(internal quotation marks omitted).

     An excessive force claim has objective and subjective

components.   See Hudson, 503 U.S. at 8.      Objectively, the court

considers the amount of force used and whether that force is

repugnant to the conscience of mankind.       Id. at 9-10.

Subjectively, the court must determine whether the correctional

officer had a “wanton” state of mind when applying the force.

Id. at 8.   In evaluating these components, the court considers

the extent of any injuries suffered by the inmate, the need for

application of force, the relationship between that need and the

amount of force used, the threat reasonably perceived by the

correctional officers involved in the use of force, and any

efforts made to temper the amount of force used.        See Hudson,

503 U.S. at 7.

     The plaintiff alleges that defendant Lamountain slammed him

to the floor and defendant Gerish forcefully pushed his knee

into the plaintiff’s back.     The plaintiff alleges that the

defendants used force because he stopped walking when his sleeve

was caught.   The court concludes that these allegations are

sufficient to support an inference that the force used was

excessive and done maliciously.      The excessive force claim will

proceed.

                                   5
      Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 6 of 12



     B.   Americans With Disabilities Act & Rehabilitation Act

     The plaintiff references both the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and the

Rehabilitation Act (“RA”), 29 U.S.C. § 794(a).        The standards

for determining whether the plaintiff states a claim under the

ADA and the RA are almost identical.      The only difference in the

statutes is that the RA applies to entities receiving federal

financial assistance, and Title II of the ADA applies to all

public entities.   See Messier v. Southbury Training Sch., 562 F.

Supp. 2d 294, 320 & n.13 (D. Conn. 2008).       This difference in

the two statutes is not relevant to the analysis here.         See

Super v. J. D’Amelia & Assocs., LLC, No. 3:09-cv-831(SRU), 2010

WL 3926887, at *13 (D. Conn. Sept. 30, 2010) (explaining that

Connecticut’s continued acceptance of federal funds constitutes

a waiver of its immunity from suit under § 504 of the RA).            The

discussion below, although referencing only the ADA applies to

both the ADA and RA claims.

     Title II of the ADA provides that “no qualified individual

with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be

subjected to discrimination by such entity.”        42 U.S.C. § 12132.

This provision applies to state prisoners.       Pennsylvania Dep’t

of Corr. v. Yeskey, 524 U.S. 206, 213 (1998).        The statute is

                                   6
      Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 7 of 12



intended to “eliminate discrimination on the basis of disability

and to ensure evenhanded treatment between the disabled and the

able-bodied.”   Doe v. Pfrommer, 148 F.3d 73, 62 (2d Cir. 1998).

     To state an ADA claim, the plaintiff must allege facts

showing that he is a qualified individual with a disability,

that he was excluded from or denied benefits of a service,

program or activity, or otherwise discriminated against, and

that the denial or discrimination was due to his disability.

Phelan v. Thomas, 439 F. App’x 48, 50 (2d Cir. 2011) (quoting

Hargrave v. Vermont, 340 F.3d 27, 34-35 (2d Cir. 2003)).           The

ADA defines “disability” as “a physical or mental impairment

that substantially limits one or more major life activities.”

42 U.S.C. § 12102(1)(A).

     The determination whether an individual is disabled should

be made without considering ameliorative effects of medication

or assistive devices.    See 42 U.S.C. § 12102(4)(E).       When

analyzing these claims, “courts have been careful to distinguish

impairments which merely affect major life activities from those

that substantially limit those activities.”        Troeger v.

Ellenville Cent. Sch. Dist., 523 F. App’x 848, 852 (2d Cir.

2013) (citation and internal quotation marks omitted); see Ryan

v. Grae & Rybicki, 135 F.3d 867, 870 (2d Cir. 1998) (“Although

almost any impairment may, of course, in some way affect a major

life activity, the ADA clearly does not consider every impaired

                                   7
      Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 8 of 12



person to be disabled.”).

     The plaintiff alleges no facts suggesting that he is

disabled within the meaning of the ADA.       Nor does he allege that

he was discriminated against because of a disability.         Rather,

the plaintiff alleges that the defendants used excessive force

against him because he stopped walking when his sleeve was

caught on the door handle.     Because he fails to allege facts

supporting a plausible ADA or RA claim, these claims are

dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

     C.   42 U.S.C. §§ 1985 & 1986

     The plaintiff states that he also brings this action under

42 U.S.C. §§ 1985 and 1986.     However, the complaint fails to

allege facts to support a cognizable claim under either statute.

Section 1985 contains three sections.       As the plaintiff includes

a general reference that the defendants’ violated his right to

equal protection of the laws, the court assumes that the

reference to Section 1985 is intended to mean Section 1985(3),

which prohibits conspiracies motivated by racial or otherwise

class-based invidious discriminatory animus.        Iqbal v. Hasty,

490 F.3d 143, 176 (2d Cir. 2007), rev’d on other grounds sub

nom. Ashcroft v. Iqbal, 556 U.S. 62 (2009).        Section 1985(3) may

not be construed as a “general federal tort law”; it does not

provide a cause of action based on the denial of due process or

any other constitutional right.      Griffin v. Breckenridge, 403

                                   8
      Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 9 of 12



U.S. 88, 101-02 (1971).    The plaintiff makes no reference to

race or any other class in his complaint.       Thus, he fails to

state a plausible section 1985(3) claim.       The section 1985 claim

is dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

     Section 1986 provides no substantive rights; it merely

provides a remedy for the violation of section 1985.         Adickes v.

S.H. Kress & Co., 398 U.S. 144, 222 n.28 (1970) (Brennan, J.,

concurring in part and dissenting in part).        Thus, a

prerequisite for an actionable section 1986 claim is a

cognizable section 1985 claim.     Brown v. City of Oneonta, 221

F.3d 329, 341 (2d Cir. 2000), overruled in part on other grounds

by Gonzaga Univ. v. Doe, 536 U.S. 273 (2002).        Because the

plaintiff has not asserted a cognizable section 1985 claim, his

section 1986 claim fails and is dismissed pursuant to 28 U.S.C.

§ 1915A(b)(1).

     D.   Declaratory Relief

     In addition to damages, the plaintiff seeks a declaration

that the defendants violated his constitutional rights.

Declaratory relief operates prospectively.       It is intended to

enable parties to adjudicate claims before either party suffers

significant damages.    Orr v. Waterbury Police Dep’t, No. 3:17-

cv-788(VAB), 2018 WL 780218, at *7 (D. Conn. Feb. 8, 2018)

(citations omitted).    In Orr, the court dismissed the request

for declaratory relief because it related only to past actions.

                                   9
        Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 10 of 12



Similarly, the plaintiff seeks a declaration relating to past

actions.    Thus, the request for declaratory relief is dismissed.

III. Conclusion

     The court enters the following orders:

     Any claims under the Americans with Disabilities Act, the

Rehabilitation Act, and 42 U.S.C. §§ 1985 and 1986, and the

request for declaratory relief are DISMISSED pursuant to 28

U.S.C. § 1915A(b)(1).      The case will proceed on the federal

excessive force claim and the state law assault and battery

claims against the defendants in their individual capacities.

     The court enters the following orders:

     (1)    The Clerk shall contact the Department of Correction

Office of Legal Affairs to ascertain the service or current work

address for defendants Lamountain and Gerish, mail a waiver of

service of process request packet containing the Complaint to

each defendant at the address provided within twenty-one (21)

days of this order, and report to the court on the status of

those waiver requests on the thirty-fifth day after mailing.             If

any defendant fails to return the waiver request, the Clerk

shall make arrangements for in-person service by the U.S.

Marshals Service on the defendant in his or her individual

capacity and the defendant shall be required to pay the costs of

such service in accordance with Federal Rule of Civil Procedure

4(d).

                                     10
     Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 11 of 12



     (2)   The Clerk shall send the plaintiff a copy of this

order.

     (3)   The Clerk shall send a courtesy copy of the Complaint

and this order to the Connecticut Attorney General and the

Department of Correction Office of Legal Affairs.

     (4)   The defendants shall file their response to the

Complaint, either an answer or motion to dismiss, within sixty

(60) days from the date the waiver forms are sent.        If they

choose to file an answer, they shall admit or deny the

allegations and respond to the cognizable claim recited above.

They also may include all additional defenses permitted by the

Federal Rules.

     (5)   Discovery, pursuant to Federal Rules of Civil

Procedure 26 through 37, shall be completed within seven months

(210 days) from the date of this order.      Discovery requests need

not be filed with the court.

     (6)   All motions for summary judgment shall be filed within

eight months (240 days) from the date of this order.

     (7)   Pursuant to Local Civil Rule 7(a), a nonmoving party

must respond to a dispositive motion within twenty-one (21) days

of the date the motion was filed.      If no response is filed, or

the response is not timely, the dispositive motion can be

granted absent objection.

     (8)   If the plaintiff changes his address at any time

                                  11
     Case 3:18-cv-01873-AWT Document 5 Filed 01/30/19 Page 12 of 12



during the litigation of this case, Local Court Rule 83.1(c)2

provides that the plaintiff MUST notify the court.        Failure to

do so can result in the dismissal of the case.        The plaintiff

must give notice of a new address even if he is incarcerated.

The plaintiff should write PLEASE NOTE MY NEW ADDRESS on the

notice.    It is not enough to just put the new address on a

letter without indicating that it is a new address. If the

plaintiff has more than one pending case, he should indicate all

case numbers in the notification of change of address.         The

plaintiff should also notify the defendants or the attorney for

the defendants of his new address.

     (9)   The plaintiff shall utilize the Prisoner Efiling

Program when filing documents with the court.       The plaintiff is

advised that the Program may be used only to file documents with

the court.   Local court rules provide that discovery requests

are not filed with the court.     D. Conn. L. Civ. R. 5(f).

Therefore, discovery requests must be served on defendants’

counsel by regular mail.

     It is so ordered.

     Signed this 30th day of January 2019 at Hartford,

Connecticut.


                                           /s/AWT         ___
                                      Alvin W. Thompson
                                 United States District Judge


                                  12
